DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 12/21/2021 has been acknowledged. Claims 1-9 are pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Group II (claim 8) in the reply filed on 12/21/2021 is acknowledged.
2.	Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group III. Election was made with traverse in the reply filed on 12/21/2021.
Applicant's election with traverse of Group II in the reply filed on 12/21/2021 is acknowledged. The traversal is on the ground(s) that a plastic tombstone is produced or required by all claims, it is believed that once a plastic tombstone has been identified, it will not require a serious burden to find the method of making the tombstone or the method of securing the tombstone. This is found partially persuasive because Groups I and II require a recycled material and a process of injection-molding to create the tombstone. Therefore, the restriction requirement between Groups I and II is hereby withdrawn. With regards to Group III, the method requires the steps of pouring cement which is unrelated to injection molding and would therefore present an additional search burden on the examination. Therefore the restriction of Group III is maintained and claim 9 is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (U.S. Pub. No. 2014/0259983) in view of Hesse (U.S. Pub. No. 2005/0160637).
As per claim 1, Camp teaches a tombstone (abstract) having a stone appearance (figure 1), comprising a tombstone base (8) and a tombstone head (6), wherein the tombstone base and the tombstone head comprise plastic (polymeric material; abstract).
Camp fails to disclose the plastic is recycled.
Hesse discloses a cemetery marker (abstract) made from a recycled material (paragraph 37).
Therefore, from the teaching of Hesse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the tombstone of Camp to include recycled material, as taught by Hesse, in order to reduce energy use and pollution by reducing the consumption of raw materials.
As per claim 2, Camp teaches a stake (paragraph 26) operable to attach the tombstone base to a surface (it is understood that a stake is capable of attaching the tombstone base to a surface).

As per claim 4, Camp teaches the tombstone further comprises a face plate frame (recessed area 41).
As per claim 6, Camp teaches the one or more face plates are attached to the tombstone with one or more attachment components (42).
As per claim 8, Camp teaches a method of manufacturing (paragraph 40) a tombstone (abstract) having a stone appearance (figure 1), said method comprising: a. providing high impact plastic (polymeric material; abstract; since the term “high” is a relative term, the claim limitation is met).
Camp fails to disclose the plastic is diverted from a waste stream and injection-molding the plastic.
Hesse discloses a cemetery marker (abstract) made from plastic diverted from a waste stream (recycled; paragraph 37; it is understood that recycled material is ultimately diverted from a waste stream), and injection-molding the plastic (paragraph 11).
Therefore, from the teaching of Hesse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the tombstone of Camp such that the plastic is diverted from a waste stream and injection-molding the plastic, as taught by Hesse, in order to reduce energy use and pollution by reducing the consumption of raw materials.
In addition, Camp as modified fails to disclose the injection molding is under pressure of at least about 1 MPa.
 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the injection molding is under pressure of at least about 1 MPa, in order to provide a material capable of withstanding the required outdoor weather conditions to prolong the appearance of the tombstone. 

Claim(s) 5 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (U.S. Pub. No. 2014/0259983) in view of Hesse (U.S. Pub. No. 2005/0160637) and in view of Rudd et al. (U.S. Pub. No. 2017/0284121).
As per claim 5, Camp fails to disclose the tombstone further comprises a face plate seal.
Rudd et al. discloses a memorial (abstract) including a face plate seal (abstract).
Therefore, from the teaching of Rudd et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 
As per claim 7, Camp teaches a stake (paragraph 26) operable to attach the tombstone base to a surface (it is understood that a stake is capable of attaching the tombstone base to a surface); one or more face plates (40) attached to the tombstone (figure 1) with one or more attachment components (42); a face plate frame (recessed area 41).
Camp fails to disclose a face plate seal.
Rudd et al. discloses a memorial (abstract) including a face plate seal (abstract).
Therefore, from the teaching of Rudd et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the tombstone of Camp to include a face plate seal, as taught by Rudd et al., in order to protect the face plate from damage or deterioration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to tombstones in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633